Electronically Filed
                                                    Supreme Court
                                                    SCWC-XX-XXXXXXX
                                                    25-SEP-2020
                                                    10:21 AM




                         SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I

 DAVID ABEL; KRISTIN ABEL; LIN G. ELDRIDGE, Individually and as
  Trustee of the LINDEN GEARY ELDRIDGE TRUST dated October 30,
 1997; STACIE RAY FERREIRA; RICHARD R. GREEN; GREGG C. INOKUMA;
      ISAAC K. LUI; TRACY N. LUI; and JENNIFER L. POLICH,
               Petitioners/Plaintiffs-Appellants,

                               vs.

BANK OF AMERICA, N.A.; MORTGAGE ELECTRONIC REGISTRATION SYSTEMS,
    INC.; RON L. LEON and ALBENA R. LEON, Individually and as
   Trustees of the LEON TRUST dated April 17, 2013; TIMOTHY A.
  STEWART, II; SANOE M.K. AWAI; BRIAN WIWCHAR; BARBARA WIWCHAR;
     RICK DUBUC; PENELOPE F. DUBUC, QUINN CICCARELLI; JOSEFA
       CICCARELLI; PRIMELENDING, A PLAINSCAPITAL COMPANY;
              JAMES WOESSNER; and HIROKO WOESSNER,
                Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CIV. NO. 2CC191000234)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Circuit Judge Johnson, assigned by reason of vacancy)

          Upon consideration of petitioners’ application for writ

of certiorari, filed on July 30, 2020, respondent Bank of

America, N.A.’s response, filed on August 28, 2020, respondents

Mortgage Electronic Registration Systems, Inc., as Nominee for

Primelending, and its successors and assigns, Quinn Ciccarelli
and Josefa Ciccarelli’s opposition, filed on August 28, 2020, the

respective supporting documents, and the record,

          IT IS HEREBY ORDERED that the application for writ of

certiorari is rejected.

          DATED:   Honolulu, Hawai#i, Septemer 25, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Ronald G. Johnson




                                 2